          Case 1:17-cr-00630-ER Document 132 Filed 10/03/19 Page 1 of 1



                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York



                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      October 3, 2019

BY ECF
Honorable Edgardo Ramos
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Mark S. Scott, S8 17 Cr. 630 (ER)

Dear Judge Ramos:

       The Government writes to address several scheduling matters in the above-captioned case,
which is set for trial on November 4, 2019. Earlier today, a grand jury sitting in this district
returned the enclosed Superseding Indictment against Mark Scott. In addition, the defendant’s
motion to suppress his post-arrest statement is fully briefed, and the Government’s Rule 15 motion
regarding the testimony of four potential trial witnesses will be fully briefed as of Monday, October
7. The Government would therefore respectfully request the Court set a date next week for the
defendant’s arraignment, as well as any argument the Court would like to hear on the pending
motions.

                                                      Respectfully submitted,

                                                      GEOFFREY S. BERMAN
                                                      United States Attorney

                                               By:            /s/
                                                      Christopher J. DiMase / Nicholas Folly/
                                                      Julieta V. Lozano
                                                      Assistant United States Attorneys /
                                                      Special Assistant United States Attorney
                                                      (212) 637-2433 / (212) 637-1060/ (212)
                                                      335-4025

Cc:    Defense counsel (ECF)
